Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated but the position has been modified due to the amendment.

	
Claim Rejections - 35 USC § 102
Claim(s) 1, 8, 12, 18, 24, and 39 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (Electrochimica Acta, listed on ISR and IDS).
As to claims 1, 8, 12, 18, 24, and 39 Lim (abs., scheme 2) discloses:

    PNG
    media_image1.png
    245
    458
    media_image1.png
    Greyscale
. The above -SO2-phenylene- group can be considered as the claimed L2 being 4-substitueted heteroaryl and the claimed L3 being absent. 
As to claim 39, the above polymer contains species of the corresponding L1 being m/o-phenylene.
Lim is silent on the claimed process limitation of using anionic monomer. However, claim(s) 1, 8, 12, 18, 24, and 39 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymers are not structurally different.
	
Claim(s) 1, 8, 12, 18, 24, 39, 59, and 61 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 8110636).
1, 8, 12, 18, 24, 39, 59, and 61, Fujimoto (abs., claims, examples, figures, schemes, 4:50-65) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Particularly to claim 39, the above polymer contains species of the corresponding L1 being m/o-phenylene.
Particularly to claims 59 and 61, Fujimoto discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
In light of this, one of ordinary skill would at once envisage selecting the aforementioned Ar2=biphenylene (out of about 20 functionally equivalent arylene comonomer candidates) to anticipate claims 59 and 61, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Fujimoto is silent on the claimed process limitation of using anionic monomer. However, claim(s) 1, 8, 12, 18, 24, 39, 59, and 61 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymers are not structurally different.

Claim Rejections - 35 USC § 103
Claim(s) 59 and 61 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 8110636).
Fujimoto of Fujimoto is adequately set forth in ¶2 and is incorporated herein by reference.  
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 1,4-diethynylbenzene with 1,4-diethynylbiphenyl because of their equivalent functionality as arylene comonomers to produce a sulfonated polyarylene copolymer.  These conditions appear to equally apply to both productions using similar arylene comonomers. This adaptation would have obviously yielded instantly claimed structures.  
Fujimoto is silent on the claimed process limitation of using anionic monomer. However, claim(s) 59 and 61 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymers are not structurally different.
	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.  See above rejections.
Therefore, the previous restriction and 102/103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766